DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not show the following reference sign(s) mentioned in the description: receiving chamber 22 [0031].  Corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Azdasht et al. (US 8328068, hereafter “Azdasht”) in view of Cobbley et al. (US 6533159, hereafter “Cobbley”) .
Regarding claim 1, Azdasht discloses a method for dispensing a metered feeding amount of solder balls from a solder ball reservoir to a discharge device 11 (discharge container) using a solder ball feeding device (figs. 1, 4; col. 3, lines 31-47) comprising: a solder ball reservoir 20 receiving an amount of solder balls 16, and a metering device 31 (figs. 1, 4) dispensing the metered feeding amount of solder balls 16; wherein the metering device comprises an ultrasound device 32 or 46 and a dispensing nozzle 21 with a dispensing cannula (figs. 1, 4), the ultrasound device applying vibrations to the dispensing nozzle (col. 4, lines 45-55; col. 5, lines 7-10), and the solder ball reservoir being provided with a pressure connection 44 (fig. 4- nitrogen inlet) connected to a pressurized gas device (nitrogen source, not shown in figures; col. 5, lines 16-20); and introducing a pressurized gas into the solder ball feeding device by applying a pressurized gas (nitrogen) to the amount of solder balls in a receiving chamber of the solder ball reservoir while simultaneously applying vibrations (col. 5, lines 56-63).
Azdasht discloses a pressure connection and applying a pressurized gas to the solder balls in the receiving chamber, but is silent as to a pressure cushion. Examiner also notes that “pressure cushion” is generally broad term and is not defined by actual pressure amount or any location. Using a pressure cushion technique is known in the art. Cobbley (also drawn to solder ball transfer apparatus) teaches a feeding device 20 (pickup head) comprising an internal chamber 32 connected to two pressure connections which are alternatively activated- vacuum valve 46 connected to vacuum source (similar to vacuum in 
As to claim 2, Azdasht shows that the ultrasound device 32 or 46 is independent of the dispensing nozzle 21 (figs. 1, 4).
As to claim 3, Azdasht discloses that the ultrasound device 32 or 46 is arranged on a container body of the solder ball reservoir 20 (figs. 1, 4).
As to claim 4, Azdasht discloses that the ultrasound device 46 is detachably arranged on the container body of the solder ball reservoir by a support bracket 45 (fig. 4).
As to claim 5, Azdasht shows that the pressure connection 44 is arranged above a receiving chamber 22 formed in the solder ball reservoir 20 receiving the amount of solder balls (fig. 4).
As to claim 6, Azdasht shows that the pressure connection 44 is arranged in a container lid 47 of the solder ball reservoir, said container lid covering the receiving chamber (fig. 4). Moreover, there is only a finite number of predictable options for arranging the pressure connection with respect to the solder ball reservoir: placing the connection inlet at any sidewall of the reservoir 20, near the nozzle 31/21 or on the lid 47 (fig. 4). In any scenario, the objective is to provide nitrogen inlet. The claim would have been obvious because a person of ordinary skill has good reason (providing pressurized nitrogen) to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 
As to claim 7, Azdasht discloses the solder ball feeding device including a sealing device to prevent the solder balls from escaping out of the discharge container (fig. 3, col. 2, lines 18-21). Specifically, Azdasht teaches the sealing device being a sealing ring 42 formed of flexible material on an upper surface 41 (fig. 3; col. 5, lines 50-52). Thus, it would have been obvious to a person of ordinary skill in the art to incorporate a sealing ring between the container lid and container body in Azdasht to prevent the solder balls from escaping out of the solder reservoir.
As to claim 10, Azdasht teaches that the opening cross-section of outlet channel can be easily adapted to various solder ball diameters by exchanging the nozzle and thus achieving the valve effect (col. 5, lines 21-25). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a dispensing cannula arranged in an exchangeable manner on the dispensing nozzle in Azdasht in order to accommodate various solder ball diameters.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Azdasht in view of Cobbley as applied to claim 1 above, and further in view of Costales al. (US 2008/0296355, “Costales”) & Cobbley et al. (US 6551917, “Cobbley ‘917”).
As to claim 8-9, Azdasht discloses that the opening cross-section of outlet channel can be easily adapted to various solder ball diameters (col. 5, lines 21-25), but does not mention actual sizes. Similarly. Costales (also directed to solder balls dispenser) teaches that the nozzle orifice is configured in accordance with the solder ball diameter to dispense the solder balls at a desired flow rate Cobbley ‘917 teaches depositing solder balls with a hopper, wherein the hopper 50 has a lower opening 44 with a width 48 equivalent to about 2 to 10 times the solder sphere diameters (fig. 4; col. 5, lines 46-50). This encompasses the claimed range of 4 to 7 times as large as the diameter of the solder balls. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. In light of teachings of Costales and Cobbley ‘917, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide nozzle outlet having the recited size in the method of Azdasht in order to dispense solder balls of various diameters at a desired flow rate. Accordingly, the claims are rendered obvious by the combination of Azdasht, Costales and Cobbley’ 917. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735